JUDGMENT
Appellant, Prudencio Rivera Martinez, was found guilty of violation of § 30 of the Narcotics Act which prohibits to sow, grow or harvest the plant cannabis sativa L known as marihuana. The petition for appeal having been referred to the Legal Aid Society the latter submitted a report explaining that it did not find that a reversible error had been committed and requested to be relieved of his representation.
Appellant filed a brief in his own right and assigns as errors that the trial court refused to order the suppression of the evidence for invalidity of the search warrant; that it failed to admit the testimony of a codefendant who admitted being the only one liable for the planting and growing of the marihuana; that the trial court found him guilty of the offense of planting and growing of marihuana when the offense committed was the possession of the plant, and that appellant was not connected with the violation.
No error was committed by the trial court in not suppressing the evidence. Apart from the fact that there was sufficient ground to issue a search warrant, the evidence was not obtained by virtue of said warrant but when the appellant was caught pulling leaves from the plantation of marihuana and while fleeing, dropped said leaves to the ground.
The record shows that the person who was accused jointly with the appellant lived on a parcel owned by a third person. There was a plantation of marihuana on that parcel and the appellant and the codefendant were caught and arrested while pulling leaves from the plants and placing *799them in a container. The codefendant testified that the plantation was his, and that it was marihuana. The evidence as a whole shows that appellant visited the place every day and it supports the conclusion of the trial court that he took part in the planting and growing of the marihuana. Even though it were accepted that appellant could have been accused of the possession of the drug, there is sufficient evidence in the record to support his conviction in the sense that he cultivated and harvested the marihuana.
The judgment rendered by the Superior Court, Arecibo Part, on July 13, 1967, which sentenced the appellant to serve from 5 to 10 years in the penitentiary, is hereby affirmed.
It was so decreed and ordered by the Court as witnesses the signature of the Chief Justice.
(s) Luis Negrón Fernández Chief Justice
I attest:
(s) Joaquín Berríos

Clerk